DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment submitted on September 28, 2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, various layers as recited in claims 1, 5, 10, 12 and 13 (including more than four layers, as recited in claim 12, for future consideration, though it is withdrawn) preferably with cross-sectional view showing the routing of the signal layers, must be shown or the feature(s) canceled from the claim(s). Specifically, first layer, second layer, third layer, and the fourth layers, with respective structure of the first differential signal routing line, the second differential signal routing line, the third differential signal routing line, and the fourth differential signal line, as the structure, the relative location of the layer, and routing of all the differential lines are not clear without the figure. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-7, 10, 15, 16, 18 and 19 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Chang (US 2005/0139864).
Regarding claim 1, Chang, figure 4, discloses a differential signal routing line of a circuit board, comprising: a circuit board having at least two layers (layers on both the sides of elements 66); and at least one pair of differential signal routing lines (631, 632) disposed on the circuit board; wherein each pair of the differential signal routing lines comprises a first differential signal routing line (631) and a second differential signal routing line (632); and the first differential signal routing line and the second differential signal routing line are disposed at different layers of the circuit board (see figure);
 wherein the first differential routing line has the same routing path as the second differential routing line (see figure, both lines routed from one end to the other; wherein the first differential routing line and the second differential routing line have the same interval (see figure, the core layer shown with the uniform thickness, therefor same thickness).

Regarding claim 2, Chang further discloses wherein the first differential signal routing line and the second differential signal routing line are disposed at two adjacent layers of the circuit board respectively (see figure). 

Regarding claim 5, Chang further discloses wherein the circuit board has four layers including a first layer (layer above element 631), a second layer (a layer below element 631), a third layer (layer above element 632, and a fourth layer  (a layer below element 632) that are stacked vertically one over the former in succession, so that the first layer and the fourth layer are disposed on an outer side (as explained above, see figure), relative to the second layer and the third layer that are disposed on an inner side 

Regarding claim 10, Chang further discloses wherein the circuit board has four layers, the first differential signal routing line is disposed at the second layer, and the second differential signal routing line is disposed at the third layer (see figure, as explained / applied to claim 5 above).

Regarding claim 15, Chang, figure 4, discloses a circuit board having at least two layers, comprising: at least one pair of differential signal routing lines disposed on the circuit board; wherein each pair of the differential signal routing lines comprises a first differential signal routing line and a second differential signal routing line; and the first differential signal routing line and the second differential signal routing line are disposed at different layers of the circuit board (obvious as applied to claims 1 above), wherein the first differential routing line has the same routing path as the second differential routing line; and wherein the first differential routing line and the second differential routing line have the same interval (as applied to claim 1 above). 

Regarding claim 16, Chang further discloses wherein the first differential signal routing line and the second differential signal routing line are disposed at two adjacent layers of the circuit board respectively (as applied to claim 2 above).

  
Regarding claim 19, Chang further discloses the impedance is continuous along the first differential routing line and the second differential routing line and is kept constant (as line width and the distance between the lines, including the dielectric between the line are same).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2005/0139864),  as applied to claim 1 above, and further in view of Chen (PCT/CN2017/115896, US 2020/0380902, relied upon for the equivalent English translation), Chen (US 7,916,494), hereafter Chen2, and Regnier (US 2005/0201065).
Regarding claim 13, Chang, figure 4, discloses differential signal routing line of a circuit board, comprising: the circuit board that is a four-layer board having four layers including a first layer, a second layer, a third layer, and a fourth laver that are stacked vertically one over the former in succession, so that the first layer and the fourth layer are disposed on an outer side, relative to the second layer and the third layer that are disposed on an inner side (as explained applied to claim 5 above; four pairs of differential signal routing lines disposed on the circuit board; wherein each pair of the differential signal routing lines comprises a first differential signal routing line and a second differential signal routing line; each pair of the first differential signal routing line is disposed at the second layer, and each pair of the second differential signal routing line is disposed at the third layer (see figure, as applied to claims 1 and 5 above), wherein the first differential 4Aprouting line has the same routing path as the second differential routing line, and the first differential routing line and the second differential routing line have the same interval (as explained and applied to claim 1 above);.

However, Chang discloses the multilayer substrate to be used in the electronic equipment (paragraph 0001-0003). Also, referring to Figure 5A-5B, disclose total 27 differential signals between SCSI connectors (paragraph 0030).
Chen, figure 4 discloses a circuit board (405) with a control chip with timing controller (401), connected to display drivers (402).
Chen2, figure 2, discloses a printed circuit board with a control chip (10), and connector (60, 70), including differential signal (column 1, line 39-53, and abstract).
Regnier, figure 1, discloses a printed circuit board with an electronic component (110), and a connector (103), connected by traces (105).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified board of Chang, with a control chip disposed on the circuit board; and a connector disposed on the circuit board; wherein one end of the first differential signal routing line and one end of the second differential signal routing line are connected to the control chip, and the other ends are connected to the connector; and differential signals of the control chip are transmitted to the connector through the first differential signal routing line and the 

Regarding claim 14, the modified board of Chang further discloses wherein the control chip is a timing controller (obvious as applied to claim 13 above). 

Response to Arguments
Applicant's arguments filed September 28, 2021 have been fully considered but they are not persuasive. 
The applicant, starting on page 6 of the response argues that in rejecting claim 6, the examiner merely states "see figure", but fails to present a sufficient showing to support the rejection. That is, the examiner merely relies on the figures of Chang for the rejection, with which Applicant respectfully disagrees. Applicant respectfully submits that the figures, especially FIG. 2A and FIG. 4, merely illustrate a part of the whole circuit board which cannot he simply extrapolated to the remaining parts that are not illustrated in the drawings, and they are merely schematic diagrams so that even these local features cannot be said to disclose the claimed "wherein the first differential signal routing line has the same routing path as the second differential signal routing line". Furthermore, the whole disclosure of Change is in fact totally and completely silent regarding the above-noted limitations. Thus, the figures of Change alone cannot be relied on to disclose the above-noted limitations recited by original claim 6. 
The same as above also applies to original claim 7. That is, the examiner also relies on the figures of Chang alone as disclosing the features recited by claim 7. For 

This is not found to be persuasive.
The primary art to Chang, figure 4, as relied upon in the rejection, as shown in the partial figure, shows the differential lines straight, parallel to the edges of the substrate, which implies that both the line lines has straight path. Additionally, there is nothing specific routing path recited in the claim. Similarly, the dielectric between the differential lines is shown with the uniform thickness, which implies that the spacing between the lines is same, which meets the limitation.

The objection to the figure is maintained, as the claim subject matter are not shown in the figure, as per 37 CFR 1.83(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hidaka (US 9,655,231), figure 2, discloses a board with differential lines (208a, 208b), Hidaka further discloses the relation between the width of the lines, the dielectric material between the lines and their effect on the impedance (column 9, line 18-43). 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847  
                                                                                                                                                                                           IBP / January 10, 2022